Matter of Naomi S. v Steven E. (2017 NY Slip Op 01289)





Matter of Naomi S. v Steven E.


2017 NY Slip Op 01289


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kahn, JJ.


3133 3132

[*1]In re Naomi S., Petitioner-Respondent,
vSteven E., Respondent-Appellant.


Neal D. Futerfas, White Plains, for appellant.

Appeal from order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about February 24, 2015, which denied respondent-father's objections to the Support Magistrate's January 5, 2015 order and January 2, 2015 findings of fact on procedural grounds, unanimously dismissed, without costs, as waived. Order, same court and Justice, entered on or about June 18, 2015, which, to the extent appealable, denied the father's motion to renew, unanimously affirmed, without costs, and the appeal therefrom otherwise dismissed, without costs, as taken from a nonappealable paper.
The father's failure to file proof of service of his objections is a failure to fulfill a condition precedent to filing timely written objections to the Support Magistrate's order, and consequently, a waiver of his right to appellate review (see Matter of Dallas C. v Katrina J., 121 AD3d 456 [1st Dept 2014]; Matter of Lusardi v Giovinazzi, 81 AD3d 958 [2d Dept 2011]).
Renewal was properly denied, since a motion to renew requires the movant to show, inter alia, new facts "which existed at the time the prior motion was made, but were not then known to the party seeking leave to renew, and, therefore, not made known to the court" (Foley v Roche, 68 AD2d 558, 568 [1st Dept 1979], lv denied 56 NY2d 507 [1982]; CPLR 2221[e][2]). The father failed to present any new facts in support of his motion, and thus failed to satisfy the requirements for renewal.
No appeal lies from an order denying reargument (see Prime Income Asset Mgt., Inc. v American Real Estate Holdings L.P., 82 AD3d 550, 551 [1st Dept 2011], lv denied 17 NY3d 705 [2011]).
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK